ORDER

PER CURIAM.
James Ortwerth (“Plaintiff’) and his parents appeal the entry of summary judgment in favor of Frank and Peggy Brown in their action to recover damages for injuries Plaintiff suffered when he was bitten by a dog owned by Richard and Stephanie Jackson. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).